Citation Nr: 0917092	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-14 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for Jessner's lymphocytic 
infiltrate, claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active naval service from June 1963 to July 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.


REMAND

The Board is of the opinion that further development is 
warranted before the Veteran's claim for entitlement to 
service connection for a skin condition is decided.

The report of an August 1967 VA examination shows that the 
Veteran was found to have dermatitis intertrigo.  A review of 
the Veteran's private medical records shows that the Veteran 
has received treatment for an extensive, recurrent rash on 
his back since 1984.  At first it was thought to be a fungal 
rash; however, when it did not clear up as expected, more 
tests were completed.  After a skin punch biopsy in August 
1986 the Veteran was diagnosed with Jessner's lymphocytic 
infiltrate of the skin (LIS).

The Veteran contends that his current skin condition first 
manifest when he was aboard the USS Canberra in the offshore 
waters of Vietnam.  The Veteran's service personnel records 
(SPRs) show that he was stationed on the USS Canberra from 
July 1963 to July 1965.  Research indicates that the USS 
Canberra spent the first few months of 1965 in Vietnam.

In a statement in support of his claim, received in April 
2004, the Veteran asserted that there was a helicopter aboard 
his ship that would leave every morning around 7 AM and 
return every evening around 7 PM.  He reported that once the 
helicopter returned it was washed and no one was allowed on 
deck during this time.  The Veteran stated that once the men 
were allowed back on deck he would sleep on deck as it was 
too hot below.  

In a statement dated in March 2005 the Veteran reported that 
he slept a mere 6 feet from the helicopter and it was after 
he started sleeping on deck that he began to experience 
itchiness and hives.  He stated that these symptoms did not 
cause him to treatment as the ship was on high alert.  He 
reported that he treated the rash topically and has 
experienced episodic outbreaks since he was separated from 
active service in 1965.  It is the Veteran's belief that he 
was exposed to herbicides or other chemical agents when 
aboard the USS Canberra, resulting in his current skin 
condition.

The evidence of record indicates the Veteran was stationed on 
a ship in the offshore waters of Vietnam.  The Veteran has 
not indicated that he went ashore during this period and 
there is no other evidence that the Veteran actually stepped 
foot in Vietnam.  Therefore, he is not presumed to have been 
exposed to herbicides for VA purposes.  See Haas v. Peake, 
525 F. 3d 1168, (Fed. Cir. 2008).  However, this does not 
mean that the Veteran was not exposed to some sort of 
chemical that has caused his current skin condition.

The Veteran's wife also submitted a statement in support of 
the Veteran's claim.  In her statement she asserted that she 
met the Veteran in December 1961, prior to his departure for 
Vietnam.  She stated that when the Veteran returned from 
Vietnam he had large lesions on his back, arms, and neck.  
She stated that the Veteran has had episodic outbreaks of the 
rash since he came back from Vietnam in 1965.

VA is obliged to provide an examination or obtain a medical 
opinion if the evidence of record: contains competent 
evidence that the claimant has a current disability, or 
persistent recurrent symptoms of a disability; and 
establishes that the Veteran suffered an injury or disease in 
service; indicates that the claimed disability or symptoms 
may be associated with the established injury or disease in 
service or with another service-connected disability, but 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159 (c)(4).

The threshold for finding that there "may" be a nexus between 
current disability or persistent or recurrent symptoms of 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 
at 83 (2006).

It is the opinion of the Board that the statements received 
from the Veteran and his wife stating that the Veteran has 
suffered from episodic outbreaks of a rash since 1965, 
combined with the medical evidence of record, is enough to 
warrant a VA examination. 

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The Veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
etiology of his LIS.  The claims folder 
must be made available to and reviewed 
by the examiner.  Any indicated studies 
should be performed.

The examiner should take into account 
that the Veteran is not presumed to 
have been exposed to herbicides for VA 
purposes, but should consider the 
history of potential chemical exposure 
provided by the Veteran.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the Veteran's 
LIS originated during service or is 
otherwise etiologically related to 
service.  For purposes of the opinion, 
the examiner should assume that the 
Veteran is a reliable historian.
 
The supporting rationale for all 
opinions expressed must be provided.    

2.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
entitlement to service connection for 
LIS in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be 
furnished to the Veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




